Citation Nr: 1714925	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for epididymitis, claimed as testicular swelling.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In August 2014 the Board remanded the claim for further development and adjudicative action, to include identifying the Veteran's outstanding VA treatment records and associating them with the claims file.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Current review of the file reveals that entitlement to service connection for epididymitis is the only issue remaining in appellate status.  In this regard, the RO issued an statement of the case regarding service connection for a respiratory disability.  The Veteran did not perfect service connection for this issue by filing a substantive appeal.  Carefully considering the procedural history of this issue and noting that a statement of the case had not previously been issued and that a statement of the case had not previously been issued as to this claim, the Board finds that the Veteran's failure to submit a substantive appeal clarifies that he does wish further appellate review of this issue.

The Board notes that the Veteran recently changed representatives.  Although the current representative has not submitted argument regarding the claim in appellate status, the change in representative corresponded with an indication that the Veteran wished to file a new claim.  The Board finds that the previous representative had a full opportunity to submit argument and otherwise participate in this appeal.  There has been no request for the new representative to submit additional argument.  After these considerations, the Board finds that there is no due process violation with proceeding with the appeal at this time.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran experienced epididymitis in service, which was acute, transitory, and resolved with in-service treatment.

2.  The evidence of record fails to establish that the Veteran's current disability is attributable to his in-service epididymitis or to any in-service event.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for epididymitis, claimed as testicular swelling, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. 	Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated November 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

The Veteran was provided a VA examination of his claimed epididymitis in July 2010.  The Board finds that this examination and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. 	Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Three ways a Veteran can establish entitlement to service-connected compensation benefits include direct service connection, secondary service connection, or presumptive service connection.  

Under a theory of direct service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required.  Id.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims entitlement to service connection for epididymitis, initially claimed as testicular swelling.  He stated that he had problems with his testicles as a result of long road marches while in-service that persisted after separation from service.  The record evidence does not support the Veteran's assertions regarding the existence of a current disability due to epididymitis which could be attributed to active service, although it shows that he experienced two episodes of epididymitis during service.

In July 1980 while in service, the Veteran complained of pain in the upper portion of his left testicle and was diagnosed with epididymitis.  In December 1985, the Veteran again reported severe pain in his groin radiating upward from the left side.  The physician again diagnosed the Veteran with epididymitis.  The Veteran's service treatment records are silent for further diagnoses of epididymitis or for other diagnosed testicular disorders.  

The Veteran's VA medical records note that, in October 2008, he reported pain with urination, difficulty starting or holding urine, and pain or lump in his testicles or scrotum.  He was subsequently diagnosed with benign prostatic hypertrophy (BPH) in December 2008 and prescribed Terazosin at that time.
 
In the July 2010 VA examination, the Veteran reported frequent difficulty urinating for the past 4 years with an "aching generalized scrotal pain when he strains to urinate."  He also reported occasionally experiencing pain over the past 9 years while walking.  The examiner noted that the Veteran had normal genitalia with no scrotal or testicular tenderness or swelling, and stated that the Veteran's epididymitis had resolved with no residuals.  The examiner also confirmed that the Veteran had BPH.  

Thus, the evidence does not reflect that the Veteran has a currently diagnosed disability of the testicles, to include epididymitis.  However, though the Veteran does not currently have epididymitis or another testicular disability, he does have a current disability of BPH.  The Board must then determine whether there is a connection between the Veteran's current disability and any in-service event.  

The Board notes the Veteran's reports of his symptoms in service and ongoing left testicular pain.  In his September 2010 Notice of Disagreement, the Veteran stated he disagreed with the RO and VA examiner's diagnosis of "resolved epididymitis with no residuals," because he was still taking medication for the epididymitis and there was evidence of the condition in-service.  In the August 2011 SOC, the AOJ stated that it could not corroborate the Veteran's contention that he was taking medication for epididymitis.  The Veteran was, in fact, prescribed Terazosin in October 2008, but it was to treat his BPH, not any epididymitis.  While the Veteran is competent to report lay-observable symptoms such as testicular pain and difficulty urinating, he does not have the training or experience to diagnose epididymitis, or to attribute his BPH symptoms to his in-service epididymitis, as these are complex questions of causation necessitating a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, the Veteran's lay statements about his pain are not competent to substantiate a link between his history of epididymitis and his currently diagnosed BPH.  There is no other competent evidence in the record indicating a link between epididymitis and BPH. The only competent evidence in the record is reflected in the July 2010 VA examination wherein it was opined that the Veteran's BPH was age related and not related to the acute epididymitis the Veteran experienced in the military.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Finally, neither epididymitis nor BPH are chronic diseases for purposes of 38 C.F.R. § 3.309(a), so the Veteran would need to show of continuity of symptomatology after discharge to warrant service connection.  The Veteran has consistently complained of testicular pain but, as stated above, his lay statements alone are not competent to attribute his pain to a particular disability.  The medical evidence shows that the Veteran's symptoms were indicative of BPH, not epididymitis.  Therefore, service connection on the basis of continuity of symptomatology is not warranted.  
  
As there is no evidence that the Veteran has a current diagnosis of epididymitis or that his currently diagnosed BPH is related to epididymitis, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for epididymitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for epididymitis, claimed as testicular swelling is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


